Opinion issued October 14, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00216-CV
____________

MASSANUTTEN MILITARY ACADEMY, Appellant

V.

MARCY ANDERSON, INDIVIDUALLY, AND A/N/F OF G.A. A MINOR
CHILD, Appellee




On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 03CV0967




MEMORANDUM OPINION
          Appellant Massanutten Military Academy has filed a motion to dismiss its
appeal.  More than 10 days have elapsed, and no objection has been filed.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.